Citation Nr: 1133417	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  10-05 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota denied service connection for bilateral hearing loss.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has bilateral hearing loss that is as likely as not related to his active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection bilateral hearing loss, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases, including sensorineural hearing loss, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).
For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran contends that he has bilateral hearing loss as a result of in-service acoustic trauma.  His DD 214 shows that he was in the infantry and was a heavy weapons infantry leader at infantry school in Fort Benning, Georgia from June 1951 to September 1951.  Accordingly, acoustic trauma as a result of noise from heavy weapons is conceded.  In this regard, the Board observes that the Veteran's service treatment records (STRs) are among those thought to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  See October 2008 NPRC report; November 2008 formal finding as to the unavailability of the Veteran's STRs.

In his application for benefits, the Veteran reported that his bilateral hearing loss began in June 1951.  A private audiological evaluation dated in June 2008 in connection with his claim shows bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  In addition, the Veteran was afforded a VA audiological examination in November 2008.  That examination also revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  At that time, the Veteran reported in-service noise exposure from heavy weapons as well as post-service noise exposure from power tools including a chainsaw, using a snowmobile, and hunting.  He indicated that he did not notice any hearing problems in service and that he first noticed hearing loss about 1975, which had gradually worsened.  The examiner opined that it was less likely that the Veteran's hearing loss was the result of his military service.  The rationale was that the Veteran did not notice any hearing problems in service and in fact first noticed hearing loss in 1975, many years after his service.

An addendum opinion also dated in November 2008 following a review of the claims folder was obtained from the VA examiner.  The examiner noted that, in the Veteran's claim, he reported that bilateral hearing loss began in June 1951, which was not what he reported at the examination.  The examiner also noted that the June 2008 private audiological evaluation showed bilateral hearing loss worse than that shown at the VA examination.  The examiner opined that, if his nexus opinion was to change, it would be that a decision could not be made without resorting to mere speculation because the history was not consistent.  

In his July 2009 notice of disagreement, the Veteran revealed that the reason for his hearing loss not being markedly apparent early on was his occupation.  He reported that after service he worked in insurance sales and that the sales interviews were always conducted at the client's home under ideal conditions.  Such conditions included no television or radio, no children around, and being face-to-face with his clients, only three or four feet apart.  The Veteran also indicated that his family members noticed his diminished hearing almost immediately after he was discharged from service.  A statement from the Veteran's sister received in October 2009 shows that she first noticed the Veteran's hearing loss upon his discharge from service in 1952.

Based on a review of the evidence, the Board finds that service connection for bilateral hearing loss is warranted.  As discussed above, acoustic trauma from using heavy weapons in service has been conceded.  Additionally, bilateral hearing loss as defined by VA has been shown.  The Board also finds that the evidence supports a finding of a nexus between his in-service acoustic trauma and his current bilateral hearing loss disability.  The Veteran indicated in his claim that his bilateral hearing loss began in service.  The Board acknowledges that the Veteran reported to the VA examiner that he did not notice his hearing loss until 1975; however, the Board finds the Veteran's explanation that he did not previously notice the hearing loss due to his occupation as an insurance salesman credible.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran competent and credible regarding his reports of bilateral hearing loss and his explanation as to why he did notice his bilateral hearing loss until 1975.  

Additionally, the Veteran's contentions that his hearing loss began in service are supported by his sister's statement showing that she noticed the Veteran's hearing loss immediately upon his discharge from service.  She is competent to report noticing that the Veteran had difficulty hearing in 1952.  Furthermore, there is no evidence in the record to indicate that she is not credible.  In light of the Veteran's credible explanation as to why he did not immediately notice his bilateral hearing loss in service, and his sister's competent and credible report that she noticed his bilateral hearing loss in 1952 after discharge from service, the Board finds that the evidence supports a finding of the onset of bilateral hearing loss in service and a continuity of symptomatology since service.  

In reaching this conclusion, the Board acknowledges that the VA examiner first provided a negative nexus opinion and then opined that a decision as to whether the Veteran's bilateral hearing loss was related to his military service could not be made without resort to mere speculation.  As the negative nexus opinion was premised on the Veteran's report that he did not notice his hearing loss until 1975, and as the Board has determined that it finds the Veteran's explanation for not noticing hearing loss until 1975 credible, the Board finds that such nexus opinion lacks probative value.  

As regards the addendum opinion, the Board initially observes that such opinion is adequate.  An examination is not inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  In order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and that the basis of the opinion must be provided by the examiner or apparent upon a review of the record.  Id.  However, the Board finds that it lacks probative value regarding the etiology of the Veteran's bilateral hearing loss, because the opinion itself indicates that such an opinion could not be rendered without resort to mere speculation.  Therefore, the medical opinions of record are not probative evidence to support a finding either for or against service connection.

Further, the Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran's sister has provided a competent and credible report that his hearing loss was present immediately after discharge from service.  Additionally, the Veteran has provided a credible explanation as to why he did not notice his hearing loss until years after service.  As acoustic trauma has been conceded, the Board concludes that the Veteran's and his sister's reports are sufficient to establish a positive nexus. 

Accordingly, in considering the in-service acoustic trauma, the Veteran's and his sister's competent and credible lay statements, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has bilateral hearing loss that was incurred in service.  The evidence is in favor of the grant of service connection for bilateral hearing loss.  Service connection for bilateral hearing loss is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


